IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                            May 22, 2009
                                     No. 08-50415
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CHASE HOME FINANCE LLC; JP MORGAN CHASE BANK NA; JP MORGAN
CHASE & CO; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC

                                                   Plaintiffs-Appellees

v.

WALTER LEE HALL, JR

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-CV-1070


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Walter Lee Hall, Jr., has filed this interlocutory appeal challenging the
district court’s orders entering a preliminary injunction against him and denying
his motion to vacate the preliminary injunction order. He also moves for leave
to proceed in forma pauperis (IFP) on appeal and for the preparation of a
transcript at government expense. The Appellees have filed a motion to dismiss
the interlocutory appeal arguing that the district court’s entry of a final


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50415

judgment establishing a permanent injunction rendered this interlocutory
appeal moot.
      An appeal from the grant of a preliminary injunction generally becomes
moot when the trial court enters a permanent injunction because the order for
the preliminary injunction merges into the permanent injunction.          Grupo
Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 314
(1999). Hall’s arguments on appeal challenge the jurisdiction of the district
court over the case and the validity of the preliminary injunction. Hall “will be
able to obtain as broad a review on the merits of the order granting the
permanent injunction as [he] could have obtained on appeal from the order
granting the preliminary injunction.” Louisiana World Exposition, Inc. v. Logue,
746 F.2d 1033, 1038 (5th Cir. 1984). Accordingly, Hall’s appeal from the order
granting the preliminary injunction is moot. See id.
      Hall argues that the case should not be dismissed because the district
court lacked jurisdiction to enter the permanent injunction once he filed his
notice of interlocutory appeal. This argument is without merit. See Ry. Labor
Executives’ Ass’n v. City of Galveston, 898 F.2d 481, 481 (5th Cir. 1990).
      The Appellees motion to dismiss the appeal is GRANTED and the appeal
is DISMISSED as moot. Hall’s motions are DENIED as moot.




                                       2